PER CURIAM.
In this non-final appeal, we affirm the order of the trial court, appointing a receiver for appellants’ business activities in a section 607.1430, Florida Statutes (1995) dissolution proceeding. This is without prejudice to appellants’ applying to the trial court to consider the necessity of continuing the receivership, in light of their purported election under section 607.1436 to purchase the stock of the complaining shareholders, or any other material change in circumstances that may have occurred since the filing of this appeal. We note that the section 607.1436 election occurred during the pendency of this appeal, so the trial court has not yet considered what effect, if any, it may have.
GUNTHER, C.J., and POLEN and PARIENTE, JJ., concur.